Citation Nr: 0623222	
Decision Date: 08/04/06    Archive Date: 08/15/06

DOCKET NO.  03-25 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, claimed as secondary to service-connected 
bilateral feet and ankle disabilities.

2.  Entitlement to service connection for a left knee 
disability, claimed as secondary to service-connected 
bilateral feet and ankle disabilities.


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to January 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2003 rating decision of a Department 
of Veteran's Affairs (VA) Regional Office (RO) that denied 
service connection for right and left knee disabilities, 
claimed as secondary to service-connected bilateral feet and 
ankle disabilities.  In May 2006, the veteran testified 
before the Board at a hearing that was held at the RO.

At his May 2006 hearing, the veteran raised new claims of 
entitlement to service connection for bilateral hip 
disabilities, secondary to his service-connected bilateral 
pes planus, and for increased ratings for his bilateral ankle 
disabilities.  The Board refers these issues to the RO for 
appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  


REMAND

Additional development is necessary prior to further 
disposition of the claims.

It appears additional VA records pertaining to the veteran's 
claims are outstanding.  At his May 2006 hearing, the veteran 
stated that in November 2004 he underwent bilateral knee 
replacement.  The records associated with these procedures 
are not in the claims folder.  Additionally, the most recent 
treatment records in the file are dated in June 2004.  Thus, 
it appears that additional records associated with treatment 
for the veteran's knees have not been associated with the 
claims file.  Because these additional treatment records may 
be useful in deciding the veteran's claims, these records are 
relevant and should be obtained.  38 C.F.R. § 3.159(c)(2) 
(2005); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion only when it is 
deemed necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4) (2005).  See 
also Robinette v. Brown, 8 Vet. App. 69, 76 (1995).  The 
veteran underwent VA examination of his knees in December 
2002.  At the time of the examination, however, the veteran 
was not yet service-connected for his bilateral ankle 
disabilities.  Accordingly, the examiner did not address 
whether the veteran's bilateral ankle disabilities caused or 
contributed to his bilateral knee disabilities.  Because an 
examiner has not yet opined as to any relationship between 
his knee disabilities and his service-connected ankle 
disabilities, the Board finds that an additional examination 
and etiological opinion are in order.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's records from 
the VAMC in Miami, Florida dated from 
June 2004 to the present, including 
records involving bilateral knee 
replacement.  Additionally, it appears 
that the veteran no longer lives in 
Miami, Florida.  He should be asked to 
provide the name of any facilities from 
which he has received treatment since 
leaving Miami, and records should be 
requested from those facilities, dated 
from June 2004 to the present, 
including records involving bilateral 
knee replacement.  If any of these 
records are no longer on file at the 
above-listed facilities, a request 
should be made for the same from the 
appropriate storage facility.  All 
efforts to obtain VA records should be 
fully documented, and the VA facilities 
must provide a negative response if 
records are not available.

2.  Schedule the veteran for a VA 
orthopedic examination for the purpose 
of ascertaining the etiology of his 
right and left knee disabilities.  Any 
further indicated studies must also be 
conducted.  The claims file must be 
made available to and be reviewed by 
the examiner in conjunction with the 
examination.  The examiner must 
indicate in the examination report that 
the claims file was reviewed.  The 
examiner should provide an opinion as 
to whether it is as likely as not (50 
percent probability or greater) that 
the veteran's right and left knee 
disabilities are causally or 
etiologically related to either the 
veteran's service-connected ankle or 
feet disabilities.  The examiner should 
further provide an opinion as to 
whether the veteran's knee disabilities 
are aggravated by his service-connected 
ankle and feet disabilities.  The 
examiner should provide the rationale 
for the opinions provided.  If 
necessary, the examiner should 
reconcile his or her opinion with all 
other opinions of record.

3.  Then, readjudicate the veteran's 
claims for entitlement to service 
connection for right and left knee 
disabilities, claimed as secondary to 
either his service-connected feet or 
ankle disabilities.  If the decision 
remains adverse to the veteran, provide 
the veteran and any representative with 
a supplemental statement of the case.  
Allow the appropriate period for 
response.  The case should then be 
returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


